                                                             Case 1:18-cv-11117-PAE Document 61-4 Filed 03/13/20 Page 1 of 11
             Deter                                                                                                                                                                                                               FCR
     Entity  minati                                                                                                                                                              Results from FCR Master List - with          Result/Conf Master   Markers
              on                     Rationale                                                  Google                                World-Check         Bankers Almanac                       comments                       irmation   Number    placed
ACME GENERAL   N    No indication of Iranian ownership or                 http://www.acme-world.com/about-us                   No results                                   Accounts opened in 2002 and closed in 2007, Yes               2573059 IRA - 11/
TRADING             presence.  Entity is located in Dubai but                                                                                                               Company is overseas Client residing or                                May 2006 -
                    does not appear to do Iranian business                                                                                                                  operating in Iran (as per KYC document). KYC                           Accounts
                                                                                                                                                                            document also states sale to Iran against letters                      closed in
                                                                                                                                                                            of credit.                                                               2007
                                                                                                                                                                            Mail communication found to place IRA marker -
                                                                                                                                                                            Nov 2006
                                                                                                                                                                            Parent company in Iran

ACT GENERAL         N    No hits. Results indicate it is located in       Possible match. http://www.ameinfo.com/db-           ACT GENERAL TRADING: Negative                                                                    Yes         2147777 IRA - 2 Nov
TRADING                  Dubai.                                           297662.html                                                                                                                                                               BLI - 3 Sep
                                                                                                                                                                                                                                                    07

ACTIS CIB           N    It was determined that ACTIS has invested http://www.ameinfo.com/203088.html                          ACTIS CIB: Negative                          Entity is rgistered in Mauritius. Ownership         No SH JG    4225619 NA
(MAURITIUS)              in the Commercial International Bank. It                                                                                                           structure of company does not indicate that it is   confirmed
LIMITED                  will need to be determined to what exten, if                                                                                                       owned by an Iranian party
                         any, Commercail International Bank deals
                         with Iran as it appears to be the largest
                         single shareholder-CIB is non-Iranian per
                         due diligence elsewhere on sheet (BSB)



AL MASKAN          UTD   Found Al Maskan real estate that is part of UTD                                                       AL MASKAN: Negative                          49% shareholder is an Iranian party and parent      Yes         4686632 Accounts
                         the Sharaf Group. The Sharaf Group does                                                                                                            company is domiciled in Iran (hence Iranian                             closed
                         business in Iran. Furthermore, there is not                                                                                                        party per SCB definitions). However, all                                November
                         enough information to determine whether                                                                                                            accounts closed 1 Nov 2007                                              2007
                         this is an individual or name/part name of
                         an entity.

AL MULLA            N    No indication of Iranian ownership or            http://www.almullagroup.com/profile/profile.aspx     No results                                   Kuwaiti registered company and owned by             No SH JG    4215346 NA
INTERNATIONAL            presence. Entity is located in Kuwait but                                                                                                          Kuwati parties                                      confirmed
EXCHANGE                 does not appear to do Iranian business
COMPANY WLL

ALSHAYA             N    Could not be postiviely excluded do to           There appear to be no direct connections with Iran   ALSHAYA UNITED: Negative                     Kuwaiti registered company and owned by             No SH JG    3294420 NA
UNITED CO WLL            potential relationship with Alshaya              http://www.alshaya.com/company/company/operating- Al SHAYA UNITED: Negative                       Kuwati parties                                      confirmed
                         Solutions which is a distributor in Iran.        countries/; however, research on Alshaya returned an
                                                                          Alshaya Solutions which may be a subsidiary of the
                                                                          larger Alshaya.




AMESCO FZE          N    While it appears that all the companies          Website: http://www.amesco.ae/ Possible link to Iran AMESCO: Negative                             UAE based entity. Whilst they are not an          No SH JG      4580451 NA
                         associated with Amesco are located               found through Khazar Sea Shipping Lines at                                                        Iranian party, 15% of their sales is to Iran.     confirmed
                         outisde Iran, there is the potential that this   http://www.iranwatch.org/suspect/records/khazar-sea-                                              Sanctions Questionnaire prepared, WBRRRC
                         entity is dealing with Iran.                     shipping-lines.html and http://www.made-in-                                                       approval obtained. Iranian sales proceeds are
                                                                          china.com/traderoom/amesco. Based on these                                                        managed through other counters i.e. not SCB.
                                                                          potential matches, AMESCO could not be positively                                                 However, following concerns noted in Project
                                                                          excluded for having potential connections to Iran                                                 Daktari, this case was extensively discussed
                                                                                                                                                                            with Business and the client. Client has
                                                                                                                                                                            provided a written declaration (Dated 29 Jan
                                                                                                                                                                            2013) that they have stopped all sales to Iranian
                                                                                                                                                                            companies as well as shipments to Iran since
                                                                                                                                                                            early 2009. They also noted that they do not
                                                                                                                                                                            accept payment nor receipt of Letters of Credit
                                                                                                                                                                            from Iran.


APM                 N    Company has a business address in                Business address is located in Dubai. Found an APM   APM INTERNATIONAL:                           Determined as an Iranian party in 2007 itself (IRAYes           2815079 IRA - 23 Oct
                                                                                                                                                                                                                              BLI placed in 07)
INTERNATIONAL            Dubai, and links to Iran could not be            International Company that may deal with Iran;       Negative                                                                                                             05
FZE                      found.                                           however, it appears that these companies are not     ARCHIMIDIS: Negative                                                                                                 BLI - 3 Sep
                                                                          related.                                             ODON & ODOSTOMATON:                                                                                                  07
                                                                                                                               Negative




                                                                                                                                                                                               Exhibit 18
                                                              Case 1:18-cv-11117-PAE Document 61-4 Filed 03/13/20 Page 2 of 11
              Deter                                                                                                                                                                                                                     FCR
     Entity   minati                                                                                                                                                                    Results from FCR Master List - with          Result/Conf Master       Markers
               on                     Rationale                                              Google                                 World-Check              Bankers Almanac                          comments                        irmation   Number       placed
ARAB NATIONAL   N    No indication of Iranian ownership,             "Arab national bank": Negative                         Arab National Bank: No        Arab National Bank:       Arab Bank PLc (40%) and Saudi Shareholders       No          6 x accounts
                                                                                                                                                                                                                                                           NA
BANK                 presence,  or business.                         "Arab national bank" iran: Negative                    matches                       Negative                  (60%) are the shareholders of the company
                                                                     "Arab national bank" iran: Negative                    Arab Banking Corporation:     Arab Bank plc: Negative
                                                                                                                            Negative
                                                                                                                            Arab Bank plc: Negative
ARAB                N      No indication of Iranian ownership or       APICORP: http://www.apic.com/                        Arab multilateral development                           Arab Petroleum Investments Corporation           No          Relations NA
PETROLEUM                  presence. Entity is located in Saudi Arabia APICORP Iran: Negative                               bank (Nov 1975 - ).                                     (APICORP) is an FI client of SCB,                            hip in
INVESTMENTS                and Bahrain but does not appear to do                                                            Ownership: Saudi Arabia                                 headquartered in Kingdom of Saudi Arabia.                    Bahrain
CORPORATION                Iranian business                                                                                 (17%), United Arab Emirates                             The entity is owned by various Governments in
                                                                                                                            (17%), Kuwait (17%), Libya                              the Middle East including KSA, UAE, Qatar,
                                                                                                                            (15%), Qatar (10%), Iraq                                Kuwait, Iraq, Algeria etc
                                                                                                                            (10%), Algeria (5%), Bahrain
                                                                                                                            (3%), Egypt (3%) and Syria
                                                                                                                            (3%).
ARCHIRODON          N      There were no contacts found with Iran. It Google returned a website http://www.archirodon.net/; ARCHIRODON CONSTRUCTION: Negative                       Branch of a Panamanian registered company        No          2280825 NA
CONSTRUCTION               was formed as a joint venture of two Greek there appear to be no offices or other contacts with                                                          with registered office in Netherlands.
                           firms.                                      Iran.                                                                                                        Shareholders are non-Iranian parties

ARJOMANDI         UTD      There are no apparent links with Iran.    Google found no links to Iran. It appears to be located ARJOMANDI GENERAL                                      ARJOMANDI GEN TR.LTD.CO is a UAE based No                    6731813 NA
GENERAL                                                              in Dubai; however, the larger company ARJOMANDI TRADING: Negative                                              entity operating out of SHARJAH INDUSTRIAL
TRADING LTD.                                                         GROUP OF COMPANIES appears to be owned by an ARJOMANDI: Negative                                               AREA 15, BEHIND MALIHA ROAD,
CO                                                                   Iranian family.                                                                                                WAREHOUSE NO. 1, OWNED BY ABDUL
                                                                                                                                                                                    RAHIM MOHAMMED AL HABBAI, P.O BOX
                                                                                                                                                                                    40303, SHARJAH, UAE (as per T/L)
                                                                                                                                                                                    established in 1990 engaged in the import of
                                                                                                                                                                                    fruits and vegetables and distribution in UAE,
                                                                                                                                                                                    GCC Countries and some european countries.
                                                                                                                                                                                    Entity owned by the Arjomandi family residing at
                                                                                                                                                                                    Sharjah, UAE. Residency visa of partners
                                                                                                                                                                                    contemporaneously valid till 2011. According to
                                                                                                                                                                                    Sanctions Questionnaire, they dealt
                                                                                                                                                                                    substantially with parties in Iran and
                                                                                                                                                                                    accordingly, account was scheduled for exit by
                                                                                                                                                                                    end of 2010. All accounts closed and
                                                                                                                                                                                    relationship exited in Q1 2011. Pls also see
                                                                                                                                                                                    Iran and Dubai Co LLC

ATTIJARIWAFA        N      No indication of Iranian ownership,       Attijariwafa Bank: Negative                              Attijariwafa: No matches   Attijarawafa Bank:         Bank / Financial Instition registered in Morocco, No         3239888 NA
BANK                       presence, or business.                    Attijariwafa Bank Iran: Negative                                                    (morocco) Negative         no evidence to ownership linked to Iran

BADER               N      This is an entity in Kuwait that is a     Al Mulla Group and the entity Bader Al Mulla &           BADER ALMULLA AND                                     Kuwati registered company and owned by           No          3294439 NA
ALMULLA &                  subsidiary of an entity in Kuwait.        Brothers appears to be located in Kuwait                 BROTHERS: Negative                                    Kuwati parties
BROTHERS                                                             (http://www.almullagroup.com/); however, it does         Bader Almulla: Negative
COMPANY WLL                                                          appear through internet research that it does business   Al Mulla Group: Negative
                                                                     to some extent in Iran.
BANK              Know                                                                                                                                                                                                               Yes         4206207 IRA 23 Oct
KESHAVARZI          n                                                                                                                                                                                                                               ,    05
                 Iranian                                                                                                                                                                                                                         3235041 BLI 3 Sep 07
                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                 4761529

BANK MARKAZI      Know                                                                                                                                                              Sl No 18 in Master list                          Yes         2094045   IRA 23 Oct
JOMHOURI            n                                                                                                                                                                                                                               ,      05
ISLAMI IRAN      Iranian                                                                                                                                                                                                                         5492025   BLI 3 Sep 07
                                                                                                                                                                                                                                                    ,      and some
                                                                                                                                                                                                                                                 2093472   Masters at
                                                                                                                                                                                                                                                    ,      other dates
                                                                                                                                                                                                                                                 4281365
                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                 4286723
                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                 2094045
                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                 2150123
                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                 7541961

BANK MASKAN       Know                                                                                                                                                                                                               Yes         4167708   3.9.07 and
                    n                                                                                                                                                                                                                            ,         7.11.07 BLI
                 Iranian                                                                                                                                                                                                                         4772199   (except)
                                                                                                                                                                                                                                                 ,         3115666
                                                                                                                                                                                                                                                 3115666
                                                             Case 1:18-cv-11117-PAE Document 61-4 Filed 03/13/20 Page 3 of 11
Bank Mellat        Know                                                                                                                                                                                                                Yes              IRAs 23 and
                                                                                                                                                                                                                                              9 x accounts
                     n                                                                                                                                                                                                                                  25 Oct 2005
                  Iranian                                                                                                                                                                                                                               BLI Sept and
                                                                                                                                                                                                                                                        Nov 07
Bank Melli Iran    Know                                                                                                                                                                                                                Yes              IRAs 23,27
                                                                                                                                                                                                                                              6 x accounts
                     n                                                                                                                                                                                                                                  and 29 Oct
                  Iranian                                                                                                                                                                                                                               05 BLIsOct
                                                                                                                                                                                                                                                        and Nov 07
BANK REFAH         Know                                                                                                                                                                                                                Yes              IRA 23.10.05
                                                                                                                                                                                                                                              5 x accounts
                     n                                                                                                                                                                                                                                  BLI Sept and
                  Iranian                                                                                                                                                                                                                               Nov 07

BANK SADERAT       Know                                                                                                                                                                                                                Yes              IRA 23 and
                                                                                                                                                                                                                                              9 x accounts
IRAN                 n                                                                                                                                                                                                                                  27 Oct 05
                  Iranian                                                                                                                                                                                                                               BLI 7 Nov
                                                                                                                                                                                                                                                        2007 (except
                                                                                                                                                                                                                                                        7508255)

BANK               Know                                                                                                                                                              Whilst we have unable to locate a client with this Yes   No relationship
                                                                                                                                                                                                                                                         NA
SANATMADAN           n                                                                                                                                                               name, publicly available information suggests
                  Iranian                                                                                                                                                            that SANAT MADAN BANK is an Iran Based
                                                                                                                                                                                     bank located in the District of Valiasr-enghelab,
                                                                                                                                                                                     Tehran, Iran.
                                                                                                                                                                                     Another close name match found in the public
                                                                                                                                                                                     domain which is "BANK SANAT VA MADAN"
                                                                                                                                                                                     which is also known as Bank of Industry and
                                                                                                                                                                                     Mine (Iran).

Bank Sepah-Iran    Know                                                                                                                                                                                                                Yes              IRA 23, 27
                                                                                                                                                                                                                                              9 x accounts
                     n                                                                                                                                                                                                                                  and 29 10
                  Iranian                                                                                                                                                                                                                               05 BLI 3 and
                                                                                                                                                                                                                                                        7 9.07
                                                                                                                                                                                                                                                        (except
                                                                                                                                                                                                                                                        2791897,
                                                                                                                                                                                                                                                        3298175,
                                                                                                                                                                                                                                                        5825431)
BANK TEJARAT       Know                                                                                                                                                                                                                Yes              IRA 23 and
                                                                                                                                                                                                                                              9 x accounts
(Tejerat)            n                                                                                                                                                                                                                                  27 10 05 BLI
                  Iranian                                                                                                                                                                                                                               3.9.07,
                                                                                                                                                                                                                                                        7.11.07,
                                                                                                                                                                                                                                                        5.2.8 (except
                                                                                                                                                                                                                                                        3239713
                                                                                                                                                                                                                                                        IRA 26.1.12
                                                                                                                                                                                                                                                        BLI 26.1.12)

BANQUE              N       Not an Iranian Entity as it is the Central                                                                                         Banque D'Algerie:     100% SHAREHOLDING BY GOVERNMENT                   No     2 x accounts
                                                                                                                                                                                                                                                        NA
D'ALGERIE                   Bank of a country other than Iran and                                                                                              Central Bank &        OF ALGERIA
                            maintains no foreign offices                                                                                                       Regulator, Negative
BEHSHAHR            PI      There is a high likelihood that this is an   There is a high likelihood that this is an Iranian    BEHSHAHR: Negative                                                                                      Yes    4159977 IRA 23.10.05
                            Iranian company as Behshahr is a city in     company as Behshahr is a city in the capital of                                                                                                                              BLI 3.9.07
                            the capital of Beshahr County,               Beshahr County, Mazandaran Province, Iran.
                            Mazandaran Province, Iran.
BILT MIDDLE         N       This appears to be a corporation that was    BILT Middle East LLC was incorporated in Dubai in     BILT MIDDLE EAST:                                     Incorporated in UAE and managed by Non            No     3118134 NA
EAST LLC                    incorpoarted in 1978 by the decree of the    1978. Additionally the ABM Group could not be         Negative                                              Iranian Parties                                            and
                            government in Dubai.                         connected with Iran, although it is unclear whether   BILT: Negative                                                                                                 2432749
                                                                         ABM Group does business with Iran.                    Al Basti and Muktha: Negative
                                                                                                                               AMB Group: Negative

BLUE CALM          Know This is an Iranian company with its head         http://www.bluecalmmarineservices.net/contacts.html Blue Calm Marine: Negative                                                                                Yes    4298802 IRA 30.10.06
MARINE               n    office in Iran.                                                                                                                                                                                                             and BLI
SERVICES          Iranian                                                                                                                                                                                                                             3.9.07
                                                         Case 1:18-cv-11117-PAE Document 61-4 Filed 03/13/20 Page 4 of 11
BRIGHT            N   No indication of Iranian ownership or                                                              No Results
                                                                   http://companies.globalmarket.com/bright-crescent-trading-co-llc-176544.html                                   KYC document suggests some business with                No    2269198 IRA 22.3.07
CRESCENT              presence. Entity is located in Dubai but                                                                                                                    Iranian parties. Beneficial owner had a                               removed
TRADING CO.           does not appear to do Iranian business                                                                                                                      company in Iran which was identified during                           November
                                                                                                                                                                                  internal review. Subsequently explanation and                         07
                                                                                                                                                                                  supporting documents provided that the
                                                                                                                                                                                  company in Iran is dissolved.
                                                                                                                                                                                  IRA marker was placed in 2007 and
                                                                                                                                                                                  subsequently removed in 2007.

                                                                                                                                                                                  In 2011, Bright Crescent may have attempted to
                                                                                                                                                                                  access S2B from Iran. At that point in time, the
                                                                                                                                                                                  RFT makers were placed on the USD account
                                                                                                                                                                                  to exercise caution whilst the investigations
                                                                                                                                                                                  were on. We also placed the names in filters.

                                                                                                                                                                                  Later, following substantial discussions with
                                                                                                                                                                                  RM, we had no reason to conclude that the
                                                                                                                                                                                  entity fell under the definition of ‘Iranian Party’ –
                                                                                                                                                                                  however, a similar email address to that of an
                                                                                                                                                                                  entity in Iran caused further discussions and the
                                                                                                                                                                                  client confirmed that the entity in Iran was
                                                                                                                                                                                  closed long ago. In summary, we do not have
                                                                                                                                                                                  reasons to conclude that the entity is Iranian
                                                                                                                                                                                  party.
Cellimpex         N   The entity is based in Dubai with sales      Appears to be a Dubai based exporter and distributor Cellimpex: Negative                                       Accounts closed in Oct 2007                             Yes   2815400 IRA 23.10.05
General Trading       offices in Iran                              of printing related material. It has sales offices in Iran                                                                                                                           no BLI as
                                                                   (http://www.manufacturerss.com/company88302.html                                                                                                                                     accounts
                                                                   ). Could not access site as it is blocked for potentially                                                                                                                            closed in Oct
                                                                   damaging content (http://cellimpex.com).                                                                                                                                             2007


CENTRAL BANK      N   Not an Iranian Entity as it is the Central                                                                                         Central Bank of Bahrain: Regulator of Bahrain Financial Institutions             No    None      NA
OF BAHRAIN            Bank of a country other than Iran and                                                                                              Central Bank &
                      maintains no foreign offices                                                                                                       Regulator, Negative
CENTRAL BANK      N   Not an Iranian Entity as it is the Central                                                                                         Central Bank of Jordan: Regulator of Jordanian Financial Institutions            No    2533782 NA
OF JORDAN,            Bank of a country other than Iran and                                                                                              Central Bank &
JORDAN                maintains no foreign offices                                                                                                       Regulator, Negative

COMMERCIAL        N   No indication of Iranian ownership,          Commercial International Bank: Negative                Commercial International       Commercial               Bank incorporated and headquartered in Egypt            No    3198235 NA
INT. BANK             presence, or business.                       Commercial International Bank Iran: Negative           Bank: No true matches.         International Bank
(EGYPT), CAIRO                                                     CIB Iran                                               Commercial International: No   (Egypt) SAE: Negative
                                                                                                                          true matches
CONSPEL           N   There were not many results found for        Search under Conspel Construction: Country shows       CONSPEL                                                 Registered office in Isle of Man , operating in the No        3174824 NA
CONSTRUCTION          Conspel Construction did found one site      Liechtenstein. Did not find other exact match on       CONSTRUCTION: Negative                                  Kingdom of Saudi Arabia engaged in
SPEC                  listed location of the company as in         Conspel Construction                                   J &P Avax: Negative                                     construction industry. Linked to A & P Group
                      Liechtenstein when searched with
                      Conspel Construction Specialist Limited

DODSAL PTE        N   Several sites show address in UAE.           Google searche shows compnay is in Abu Dhabi,          No                                                      Parent company is DODSAL LTD incorporated               No    2264226 NA
LIMITED                                                            UAE www.ameinfo.com Oil and Gas Extraction.                                                                    in BVI, Registered address in Singapore                         and
                                                                   Dodsal.com shows as in UAE as well.                                                                                                                                          3129101

DUBAI             N   This is possibly Dubai company that has      www.alibaba.com shows country as Iran.                 Yes. Apparently 100% state owned.                       100% SHAREHOLDING BY GOVERNMENT                         No    6 x accounts
                                                                                                                                                                                                                                                          NA
ALUMINIUM             some business in Iran.                       Www.dubal.ae did not show location in Iran.                                                                    OF DUBAI
                                                                   Www.zawya.com show address as in Dubai, UAE.
                                                                   Inteceder.net/latest_new/Dubai-Aluminium-Company
                                                                   has Iranian tagged however cannot open the site, was
                                                                   blocked.
DUBAI             N   No indication of Iranian ownership,          "Dubai Investments": Negative                          Dubai Investments: No true                              UAE based company. Listed in Dubai Financial No                2775484 NA
INVESTMENTS           presence, or business.                       "dubai investments" iran: Negative                     match                                                   Markets
EGYPT LNG         N   Egyptian company                             Match. http://www.egyptianlng.com/elng/                No                                                      Whilst we have been unable to locate a client withNo
                                                                                                                                                                                                                                     thisSH
                                                                                                                                                                                                                                          name,
                                                                                                                                                                                                                                            JG publicly
                                                                                                                                                                                                                                                 No availble
                                                                                                                                                                                                                                                           NA information suggest that
                                                                                                                                                                                                                                    confirmed    relations
                                                                                                                                                                                                                                                 hip found
                                                              Case 1:18-cv-11117-PAE Document 61-4 Filed 03/13/20 Page 5 of 11
EGYPTIAN           N       This is an Egyptian company. It appears       This entity appears to be located in Egypt. It is a joint   Methanex: Negative                          Whilst we have been unable to locate a client   No          No        NA
METHANEX                   that there are no dealings in Iran as well.   venture                                                     Egyptian Petrochemicals:                    with this name, publicly availble information               relations
METHANOL CO.                                                             (http://www.methanex.com/ourcompany/locations_egy           Match as state owned (100%)                 would suggest that this entity is Egyptian                  hip found
SAE                                                                      pt.html).                                                   Egyptian Natural Gas: Match                 Methanex Methanol Company S.A.E.
                                                                                                                                     as stated owned (100%)                      (EMethanex) which is the Egyptian joint venture
                                                                                                                                                                                 operation of Methanex Corporation (listed on
                                                                                                                                                                                 NASDAQ), the global leader in methanol
                                                                                                                                                                                 industry supply, distribution and marketing.
                                                                                                                                                                                 Methanex holds a 60% interest in the
                                                                                                                                                                                 EMethanex joint venture, together with the
                                                                                                                                                                                 Egyptian government partners: Egyptian
                                                                                                                                                                                 Petrochemical Holding Company (ECHEM),
                                                                                                                                                                                 which holds 12%; Egyptian Natural Gas
                                                                                                                                                                                 Holding Company (EGAS), which holds 12%;
                                                                                                                                                                                 Egyptian National Gas Company (GASCO),
                                                                                                                                                                                 which holds 9% and the Arab Petroleum
                                                                                                                                                                                 Investments Corporation (APICORP), which
                                                                                                                                                                                 holds 7%.


EL BEHERA          N       Serveral sites show business address in       Searche results show company in Cairo, Egypt                Egyptian Petrochemicals:                           Whilst we have been unable to locate a client  No     No        NA
NATURAL GAS                Egypt                                                                                                                                                        with this name, publicly available information        relations
LIQUEFACTION                                                                                                                                                                            would suggest that this entity is linked to           hip found
COMPANY                                                                                                                                                                                 Egyptian LNG
EMER AM LTD       UTD      Unable to find exact match, no result for     Newedge Group: financial company has offices           No                                                      Whilst there are no conclusive match found for TBA    No        NA
O/A NEWEDGE                Emer AM. Newage Group is not in Iran.         around the world but didn't see Iran listed on the                                                             EMER AM LTD in the public domain , possible           relations
GRP LD                                                                   website. Cannot find match for Emer am Ltd                                                                     name match found for Newedge Group which              hip found
                                                                                                                                                                                        suggests that Newedge offers leading global,
                                                                                                                                                                                        multi-asset brokerage services across a broad
                                                                                                                                                                                        range of listed and OTC derivatives and
                                                                                                                                                                                        securities.
EMIRATES           N       Several sites show business in Kuwait         //213.42.28.186/ekglass/index.php Emirates Glass       No                                                      UAE based company. Group Company in            No     2777541
GLASS                                                                    LLC shows company is in Dubai, UAE                                                                             DUBAI INVESTMENTS, Listed in DFM
EPPCO              N       No indication of Iranian ownership or                                                                No Iranian ownership http://www.horizon-terminals.com/htl/about.html
                                                                         http://www.horizon-terminals.com/htl/services_existing_terminals_eppco.html                                    UAE based http://www.enoc.com/EN/ENGROUP/Brochure/default.aspx
                                                                                                                                                                                                     company . Group company is        No     2225549 NA
INTERNATIONAL              presence. Entity is located in Dubai but                                                             indicated                                               ENOC
                           does not appear to do Iranian business.
                           Subsidiary of Horizon Terminals which is
                           subsidiary of ENOC, Emirates National Oil
                           Company run by Govt. of Dubai.

EQUATE PETRO       N       Several sites show business in Kuwait         www.miga.org show Investor country as USA, Host No                                                      The company owned by Petrochemicals            No           ?         NA
CO                                                                       Country Kuwait. Www.equate.com shows company in                                                         Industries co, Kuwait & The Dow Chemical
                                                                         serveral countries but Iran was not listed.                                                             company, US
                                                                                                                                                                                 15% by Boubayan Petrochemical co, Kuwait
                                                                                                                                                                                 and Qurain Petrochemical Industries, Kuwait
EXPORT            Know                                                                                                                                                                                                          Yes          4214455   IRA
DEVELOPMENT         n                                                                                                                                                                                                                        ,         23.10.05,
BANK OF IRAN     Iranian                                                                                                                                                                                                                     7078935   BLI 3.9.07
                                                                                                                                                                                                                                             ,         and 7.11.07
                                                                                                                                                                                                                                             4633008

FARAB              N       Several sites show business in Dubai          www.farab-intl.com shows company in Serilanka. The No                                                                                                  Yes          4195612 IRA 2.11.06
INTERNATIONAL                                                            company establisehd in Dubai, UAE.                                                                                                                                     and    BLI 3.9.07
FZE                                                                                                                                                                                                                                          2460831 except
                                                                                                                                                                                                                                                       2460831
                                                                                                                                                                                                                                                       (neither)
FRICO IRAN CO.    Know                                                   http://www.frico.ir/en/home                                 FRICO: Negative                             Faravardehaye Roghanie Iran Co. ( FRICO ) is Yes            No        NA
                    n                                                                                                                                                            one of the Iranian edible oil production                    relations
                 Iranian                                                                                                                                                         companies which was registered in 1993 for the              hip found
                                                                                                                                                                                 purpose of carrying out industrial and
                                                                                                                                                                                 commerical services in the Sirjan Special
                                                                                                                                                                                 Economic Zone ( S.S.E.Z. )
GOLDBOX           UTD                                                    "Goldbox Investment": May be HK-based                       Goldbox Investment: No                      BVI based entity, master closed in 2006. No    TBA          2260220 Closed 2006
INVESTMENT                                                               "Goldbox investment" iran: No matches                       match                                       addition documents found however, all accounts
                                                                         Goldbox Iran: Negative                                      Goldbox: No match                           closed in 2006
                                                               Case 1:18-cv-11117-PAE Document 61-4 Filed 03/13/20 Page 6 of 11
GOURMET              N      Several sites show different address but        www.gourmetint.com European company. Few other No                                  Locally Incorporated company managed by           No           2459094 IRA 28.3.07
INTERNATIONAL               none shows Iran.                                with similar names show up in CT, USA; DORAL, FL.                                  British National. IRA was placed and                                   removed
LLC                                                                         When googled with Iran the company shows to be                                     subsequently removed .                                                 after
                                                                            located in Dubai, UAE from AMEinfo.com                                             NN 18Apr - Have reviewed the docs again.                               consultation
                                                                                                                                                               Entity registered in UAE and owned by                                  with GSA
                                                                                                                                                               Mohammad Reza Khosrowshahi, a British
                                                                                                                                                               national. Address provided as Al Marekhi
                                                                                                                                                               Tower, 12th floor, Flat 1208, Dubai, UAE.
                                                                                                                                                               Residency visa for owner available valid till
                                                                                                                                                               2009. DEWA bill also available as of Oct 2004.
                                                                                                                                                               Whilst there is a statement of account from BSI
                                                                                                                                                               Dubai dated Aug, there is no further reason to
                                                                                                                                                               consider that the entity is an Iranian party.
                                                                                                                                                               Additionally, there is an approval from Martin to
                                                                                                                                                               remove IRA marker (July 2007) following
                                                                                                                                                               confirmation that Reza is resident in UAE.

HICO FZE             PI     Unable to clarify the extent of connection      Hico FZE: Negative                                  Hico: Negative                                                                  Yes           2520532 IRA 23.10.05
                            between Hico and Hirbodan. No                   Hico FZE Iran: Possible match - Hico FZE appears to                                                                                                       BLI 3.9.07
                            indication Hico maintains offices in Iran or    have conducted a joint venture with Hirbodan, an
                            is owned by Iranians but analyst unsure of      Iranian company.
                            the effect of a joint venture with an Iranian   Hico Iran: Negative
                            company.
HILI GENERAL        UTD     Could not determine                                                                                                                This name of the company appear to be have       No - based    2130319
TRADING                                                                                                                                                        been changed as "HILI ALLIED OVERSEAS            on
                                                                                                                                                               LLC". Company is incorporated in UAE owned       contempora
                                                                                                                                                               by Iran national. CDD document suggests that     neous
                                                                                                                                                               the owner of the company has business interest   information
                                                                                                                                                               in Iran and has there been in Iran since 1990    (2006)
                                                                                                                                                               and was used to work with Iran Aluminium In
                                                                                                                                                               Iran prior to commencing this business.
                                                                                                                                                               Account have been closed in 2008. The visa got
                                                                                                                                                               expired in 2006.
IDRO           Know IDRO International Trading Company is                   IDRO International: Match - IDRO International        IDRO: Match - Industrial                                                      Yes           4285956 IRA 2.11.06
INTERNATIONAL    n    an Exhibition Organizer company based in              Trading Company - based in Iran.                      Development and Renovation                                                                          BLI 3.9.07
              Iranian Tehran, Iran. World Check result is for a             IDRO Iran: Match - Same as above as well as match     Organization of Iran
                      different entity, also located in Iran, which         for Industrial Development and Renovation
                      does go by IDRO but does not appear to                Organization of Iran
                      use International, making the IDRO                    IDRO International Iran: Match - IDRO International
                      International Trading Company the                     Trading Company
                      appropriate match.

IIE COMPANY         UTD     Although IIE Company has transacted             IIE Company: Negative                                 IIE: Negative                The customer is registered in UAE. However,      Yes           7056591 IRA 22.3.07
(IRAN IND EXCH)             business with Iran, there is no indication      Iran Ind Exch: Negative                               Iran Ind Exch: Negative      the company's parent company is incorporated                           BLI 3.9.07
                            that the company maintains offices in Iran      IIE Iran: Possible match - IIE Company is a trading                                in Iran and one of the partners have their
                            or has Iranian ownership. Company               company which imports from manufacturers in Iran                                   passports that of Iran.
                            based in Dubai.                                 and exports to Iran
IMD CO.             UTD     KYC information likely required as initials     IMD Co: Possible match - multiple companies both      IMD: Negative                Whilst, we are unable to locate a client with this TBA         No
                            are too vague to make proper                    within and outside of Iran use the initials in some                                name , a close name match found in Public                      relations
                            determination about nature of company.          form. Unable to determine which is the referenced                                  domain in the name of IRAN I.M.D CO LTD                        hip found
                                                                            company.                                                                           which was founded in the year 1978 with the
                                                                            IMD Co Iran: Possible match - Several companies                                    purpose of supplying raw materials for the
                                                                            based in Tehran, Iran. Unable to determine which is                                glass, ceramics and metallurgical industries.
                                                                            referenced.                                                                        Since the company establishment, it has been
                                                                                                                                                               successful in creating an international network
                                                                                                                                                               of suppliers & clientele and has a factory in
                                                                                                                                                               Kaveh Industrial City, Iran.
INECO IRAN         Know Google match to Iranian industrial                                                                INECO: Negative                                                                         Yes         2315394 IRA 23.10.05
KISH PJSC            n    manufacturing company                             INECO Iran: Match - Industrial Manufacturing,                                                                                                             BLI 31.9.07
                  Iranian                                                   Tehran, Iran
                                                                            http://www.tehranberkeley.com/RIGHT%20FRAME%
                                                                            20INECO.htm
IRAN & DUBAI        UTD     Only indicated as being located in Dubai.       Iran and Dubai Co: Negative                   No True Match                        Entity registered in UAE (since 1963), owned by No             2542250 Exited
COMPANY LLC                                                                                                                                                    Iranian national resident in UAE (Arjomandi
                                                                                                                                                               family). Not an Iranian party per definitions of
                                                                                                                                                               the Bank. However, client exited due to its large
                                                                                                                                                               volume of business with Iran (they import /
                                                                                                                                                               export fruits)
IRAN               Know                                                     Iran Insurance Company: Match - Insurance             Iran Insurance: Match        No records found in any systems. However          Yes          No        NA
INSURANCE            n                                                      Company based in Iran                                                              based on the name, we can conclude this is an                  relations
COMPANY           Iranian                                                                                                                                      Iranian party                                                  hip found
                                                             Case 1:18-cv-11117-PAE Document 61-4 Filed 03/13/20 Page 7 of 11
Iran Overseas    Know                                                                                                                                                                                               Yes     2156067 IRA 13.7.10
Investment Bank    n                                                                                                                                                                                                                BLI 13.7.10
Ltd.            Iranian

IRANIAN            Know                                                   Iranian Offshore Engineering: Match - Engineering    Iranian Offshore Engineering:                                                        Yes     2280485 IRA 23.10.05
OFFSHORE             n                                                    and Construction company based in Iran.              Match - Iranian Offshore                                                                             BLI 3.9.07
ENGINEERING       Iranian                                                                                                      Engineering & Construction
                                                                                                                               Co (IOEC)

J&P                UTD      Negative Google results when including        J&P: Numerous foreign and domestic matches           JP: Insufficient specificity to   CDD documents verified for Abu Dhabi J & P         No      3064743
                            Iran. No indication of Iranian entity.        J&P Iran: Negative                                   search                            LLC since it is the close match. Registered                   ,
                                                                          JP Iran: Negative                                                                      office in UAE. Group company Incorporated in               7612923
                                                                                                                                                                 UK. Entity operating in UAE (as a branch)
                                                                                                                                                                 registered in United Kingdom engaged in
                                                                                                                                                                 construction industry owned by the
                                                                                                                                                                 PARASKEVAIDES family
JEHANPARS          Know If alternate spelling (or misspelled) then        Jehanpars Engg: Possible match - likely misspelled   Jehanpars: Negative                                                                  Yes     2415496 IRA 23.10.05
ENGG.                n    match to Jahanpars Engineering and              and should be Jahanpars which matches Jahanpars                                                                                                      ,    and 21.6.06
                  Iranian Construction located in Tehran, Iran.           Engineering and Construction Company in Tehran,                                                                                                   2520583 BLI 3.9.07
                                                                          Iran.                                                                                                                                                ,
                                                                                                                                                                                                                            2459256

KHORASAN           Know                                                   Khorasan Steel: Match - Steel company located in     Khorasan: Possible match -        Whilst we are unable to locate the client with       Yes   No        NA
STEEL                n                                                    Iran                                                 Khorasan Metallurgy               this name , Publicly available information                 relations
                  Iranian                                                                                                      Industries located in Iran        suggests Khorasan Steel Complex Co., a steel               hip found
                                                                                                                                                                 company, engages in melting, casting, and
                                                                                                                                                                 rolling steel products in the Middle East. It offers
                                                                                                                                                                 billets, and rolled bars and sections. The
                                                                                                                                                                 company was founded in 2001 and is based in
                                                                                                                                                                 Mashhad, Iran. Khorasan Steel Complex Co.
                                                                                                                                                                 operates as a subsidiary of National Iranian
                                                                                                                                                                 Steel Company.
KHOUZESTAN         Know                                                   Khouzestan Steel: Match - located in Iran            Khouzestan Steel: Match -                                                              Yes   2415496 IRA 23.10.05
STEEL                n                                                                                                         located in Iran                                                                                (same BLI 3.9.07
COMPANY           Iranian                                                                                                                                                                                                    master
                                                                                                                                                                                                                                as
                                                                                                                                                                                                                            Jehanpar
                                                                                                                                                                                                                             s Engg)
                                                                                                                                                                                                                               and
                                                                                                                                                                                                                            2814730

KUWAIT              N       No indication of transacting business with Kuwait Automotive Imports Company: Auto company Kuwait Automotive Imports:                Registered in Kuwait, owned by the AlShaya         No      2458926 NA
AUTOMOTIVE                  Iran or any physical location or connection located in Kuwait. Negative                      Negative                                family in Kuwait engaged in the business of
IMPORTS                     with Iran.                                  Kuwait Automotive Imports Company Iran: Negative Kuwait Automotive: Negative             import and sales of automobile
COMPANY WLL                                                             Kuwait Automotive Imports Iran: Negative

KUWAIT              N       No indication of transacting business with Kuwait Paraxylene Production Company: Negative          Kuwait Paraxylene: Producer       Kuwait Aromatics company, Government of            No      ?         NA
PARAXYIENE                  Iran or any physical location or connection Kuwait Paraxylene Iran: Negative                       of petrochemicals in Kuwait.      Kuwait holds 100% shares
PRODUCTION                  with Iran.                                  Kuwait Paraxylene Production Company Iran:
COMPANY                                                                 Negative
K.S.C.
KUWAIT              N       No indication of transacting business with Kuwait Petrochemical Production Company:                Kuwait Petrochemical:             Whilst we are unable to locate the client with     No      ?
PETROCHEMICA                Iran or any physical location or connection Negative                                               Negative                          this name , there is a close name match found
L PRODUCTION                with Iran.                                  Kuwait Petrochemical Iran: Negative                                                      in the public domain in the name of "Kuwait
COMPANY                                                                 Kuwait Petrochemical Production Company Iran:                                            Paraxylene Production Company's (KPPC)".
(KPPC)                                                                  Negative                                                                                 The information also suggests that Kuwait
                                                                                                                                                                 Paraxylene Production Company (KPPC) is a
                                                                                                                                                                 joint venture between Petrochemical Industries
                                                                                                                                                                 (PIC), Kuwait National Petroleum (KNPC) and
                                                                                                                                                                 Qurain Petrochemical Industries (QPIC). The
                                                                                                                                                                 new plant is located in the Shuaiba industrial
                                                                                                                                                                 area, 40km south of Kuwait, and was
                                                                                                                                                                 constructed at a total cost of $2bn. KNPC is a
                                                                                                                                                                 state owned enterprise of Kuwait.


Larsen & Toubro     N       Although Company may have transacted          Larsen & Toubro: Negative                           Larsen Toubro: Indiana             Parent Company - Larsen & Toubro, India -          No      5 x accounts
                                                                                                                                                                                                                                      NA
                            business with Iran, there is no indication    Larsen & Toubro Iran: Possible match -              Insurance company                  listed entity in Bombay Stock Exchange
                            that the company maintains offices in Iran    http://www.larsentoubro.com/lntcorporate/common/ui_                                    engaged in construction and projects
                            or has Iranian ownership. Company             templates/HtmlContainer.aspx?res=P_ENC_EITN_A
                            based in India.                               OPR_AINT
LUMI GLASS          N       No indication of transacting business with    Lumi Glass: Negative                                Lumi Glass: Negative               Lumi Glass Industries is part of the Dubai         No      2777509 NA
                            Iran or any physical location or connection   Lumi Glass Iran: Negative                                                              Investments Group, a UAE based Investments
                            with Iran.                                                                                                                           entity.
                                                           Case 1:18-cv-11117-PAE Document 61-4 Filed 03/13/20 Page 8 of 11
M H ALSHAYA       N       No indication of transacting business with    Alshaya: Negative                                   Alshaya: Negative                                        Kuwait based company owned by the Al Shaya        No          2815370 NA
CO WLL                    Iran or any physical location or connection   Alshaya Iran: Negative                                                                                       family
                          with Iran.                                    M H Alshaya Co WLL Iran: Negative
M&H TRADING      UTD      Unable to verify which match is the entity.   M&H Trading: Multiple foreign and domestic possible M H Trading: Unable to verify                            The name M & H Trading appear to be the            No -if M & H 4616707
                          KYC required.                                 matches                                             if any true matches                                      acronym of "MURTAZA & HADI TRADING CO is Muraza &
                                                                        M&H Trading Iran: Possible match                                                                             LLC ", a company incoporated in UAE owned by Hadi Trg Co
                                                                        http://www.buyimporter.com/1006/?id=m-h-trading                                                              Iran national, resident of UAE (can sight the
                                                                                                                                                                                     valid Visa until 2006) dealing in General trading.
                                                                                                                                                                                     Public domain information suggests that they
                                                                                                                                                                                     are the Distributor / agent dealing in Plant,
                                                                                                                                                                                     Machinery & Vehicles, Tools

MACRO             PI      Listed as having a primary address in         MACRO Iran:                                         No True Match                                                                                              Yes         2626128 IRA 23.10.05
INTERNATIONAL             Tehran.                                       http://companies.globalmarket.com/macro-                                                                                                                                           BLI 3.9.07
                                                                        international-service-inc-91074.html
MAHAN AIR /      Know                                                                                                                                                                                                                  Yes        2135337  IRA
BLUE SKY           n                                                                                                                                                                                                                              ,        23.10.05,
AVIATION        Iranian                                                                                                                                                                                                                           2815184  15.10.06
                                                                                                                                                                                                                                                  ,        and
                                                                                                                                                                                                                                                  2346044  14.12.06 BLI
                                                                                                                                                                                                                                                  ,        31.8.07 ,
                                                                                                                                                                                                                                                  2338009  3.9.07 no
                                                                                                                                                                                                                                                           IRA or BLI
                                                                                                                                                                                                                                                           for 2346004
MAPNA          Know                                                                                                                                                                                                                    Yes         7024762 IRA 23.10.05
INTERNATIONAL    n                                                                                                                                                                                                                                         BLI 3.9.07
              Iranian

METITO            N       Although Company may have transacted          Metito: Negative                                    Metito: Negative                                         UAE based entity dealing in water supply and      No          2237334 NA
(OVERSEAS)                business with Iran, there is no indication    Metito Overseas Iran: Possible match - conducted                                                             distribution
LTD                       that the company maintains offices in Iran    industrial wastewater treatment project in Iran
                          or has Iranian ownership.                     Metito Iran: Negative

MINISTRY OF      Know                                                                                                                                                                                                                  Yes        No        NA
ECONOMIC           n                                                                                                                                                                                                                              relations
AFFAIRS &       Iranian                                                                                                                                                                                                                           hip found
FINANCE, IRAN
MINISTRY OF      Know                                                                                                                                                                Ministry of Energy - no further information       Yes        No        NA
ENERGY IRAN        n                                                                                                                                                                 available, however from the name it can be                   relations
GROUP           Iranian                                                                                                                                                              conluded that this is an Iranian party                       hip found

Misr Iran        Know Likely Iranian as the Bank is more 40%-                                                                                               Misr Iran Development    No records found in any systems. However          Yes        No        NA
Development        n    owned by an Iranian entity, falling                                                                                                 Bank: Iran Foreign       based on the name, we can conclude this is an                relations
Bank            Iranian therefore under category v.                                                                                                         Investment Company       Iranian party                                                hip found
                                                                                                                                                            (Tehran) is 40.14%
                                                                                                                                                            owner.
MOBILE            N       Although Company may have transacted        Mobile Telecommunications Company: Negative           Mobile Telecommunications:                               Kuwait based entity - public joint stock entity   No          3294463 NA
TELECOMMUNIC              business with Iran, there is no indication  Zain: Negative                                        Negative
ATIONS                    that the company maintains offices in Iran  Zain Iran: Possible match - Zain had Iran mobile      Zain: Match - Zain Iraq
COMPANY (KSC)             or has Iranian ownership.                   license
PUBLIC                                                                Mobile Telecommunications Iran: Negative
MOHAMED           N       Kuwait based trading company under Al- Mohamed Naser Al Sayer & Sons: Negative                    Al sayer: Negative                                       Kuwait based entity owned by Kuwaiti nationals No             2301857 NA
NASER AL                  Sayer Group. No indication of transacting Al Sayer Iran: Negative
SAYER & SONS              business with Iran or any physical location
EST                       or connection with Iran.
NASA              N       Construction company based in Dubai         Nasa Multiplex: Negative                              Nasa: Negative                                          49% owned by Australian company (Mutliplex         No             2301989 NA
MULTIPLEX                                                             Nasa Multiplex Iran: Negative                                                                                 Const Pty ltd)
NATIONAL BANK     N       No indication of Iranian ownership,         national bank of Egypt Iran: Negative                 National Bank of Egypt:         National Bank of Egypt: Bank / Financial Instition registered and operatingNo
                                                                                                                                                                                                                                       in the State of2263149
                                                                                                                                                                                                                                                       Egypt
OF EGYPT,                 presence, or business.                      National Bank of Egypt: Negative                      Negative                        100% SOE, Negative                                                                           ,
EGYPT                                                                                                                                                                                                                                                 6910378
                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                      7061838
                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                      4831667

NATIONAL         Know                                                                                                                                                                No records found in any systems. However          Yes        No        NA
IRANIAN            n                                                                                                                                                                 based on the name, we can conclude this is an                relations
TANKER          Iranian                                                                                                                                                              Iranian party                                                hip found
COMPANY
                                                          Case 1:18-cv-11117-PAE Document 61-4 Filed 03/13/20 Page 9 of 11
NATIONAL          UTD   Unable to determine true company in         National wheels: Possible matches both foreign and   National Wheels: Negative                              eCDD found in the name of NATIONAL WHEEL No                     2405474
WHEELS                  order to research. Too vague.               domestic                                                                                                    J & P (L.L.C) (113753). Subsidary of J & P ,
                                                                    National Wheels Iran:                                                                                       The Joannou and Paraskevaides Group
                                                                                                                                                                                includes three leading construction enterprises
                                                                                                                                                                                with activities in Europe, the Middle East and
                                                                                                                                                                                North Africa.

                                                                                                                                                                                National Wheels – based on info, we could link
                                                                                                                                                                                this to NATIONAL WHEEL J & P (L.L.C)
                                                                                                                                                                                (Master No 2405474). This entity is linked to
                                                                                                                                                                                and part of the JOANNOU & PARASKEVAIDES
                                                                                                                                                                                OVERSEAS LTD Group and has no reason to
                                                                                                                                                                                consider that this is an Iranian party.

NESTLE IRAN P      PI                                                                                                                                                                                                               Yes         7001800 IRA 23.1.05.
J S CO                                                                                                                                                                                                                                                  BLI 3.9.07
NIA GENERAL        N    All searches show that the company is       Nia General Trading: Negative, Dubai                 Nia General Trading:                                   All accounts closed in 2005. 100% owned by          No          4556577 NA
TRADING                 located in Dubai, UAE, and there is no      Nia General Trading Iran: Negative, Dubai            Negative, no hits                                      UAE Sheikh
                        indication that the company maintains
                        offices in Iran or has Iranian ownership.
NMS BUILDING       N    Several sites show company in Dubai,        Search results show Dubai                            nms building materials: no                             UAE registered company, beneifical owners non No                3688658 NA
MATERIALS               UAE.                                                                                             hits                                                   Iranians.
TRDG LLC                                                                                                                 nms building: no hits                                  NN 18 Apr - Entity owned by Levent Soylu,
                                                                                                                                                                                Turkish national. Address provided as Pearl
                                                                                                                                                                                Building, Sabhka, Deira, Dubai, UAE, P O Box
                                                                                                                                                                                40992. There are many documents suggesting
                                                                                                                                                                                that the UBO is residing in Turkey. Accordingly,
                                                                                                                                                                                no reason to consider that the entity is an
                                                                                                                                                                                Iranian party
OIL INDUSTRIES Know Several sites shows address in South            Address: 2 Pirooz Street South Kamranieh Tehran,     OIEC, OFAC-IRAN                                                                                         Yes            2049260 IRA 23.10.05
ENG. & CONST.     n    Kamranieh, Iran                              Iran. Www.iranwatch.org, www.oiecgroup.com                                                                                                                                          BLI 3.9.07
CO.            Iranian

PARS GRUNDIG     Know Several sites list the company's address      Pars Grunding Kish: Match. Company's address is      Pars Grundig: no hits                                  Accounts closed in December 2003. Information       Yes -       2209446 Accounts
KISH CO            n    as located in Kish Island, Iran.            i{ardis 2 Shopping Center, Ground Floor, No. 48 Kish Pars Grundig Kish: no hits                             from the public domain suggests that PARS           However,            closed in
                Iranian                                             Island, Iran.                                                                                               GRUNDIG-KISH is located in PARDIS 2                 accounts            Dec 2003
                                                                                                                                                                                SHOPPING CENTER,GROUND                              closed in
                                                                                                                                                                                FLOOR,NO.48 KISH ISLAND, Iran.                      2003
PARSIAN HIGH     Know Parsian High Voltage Development Co is        Parsian High Voltage: Part Match. Parsian High      Parsian High Voltage: no hits                                                                               Yes         2147165 IRA 23.10.05
VOLTAGE            n    a subsidiary of Parsian Group and is        Voltage Substations Development Company is listed Parsian Group: no hits                                                                                                            BLI 3.9.07
                Iranian located in Tehran, Iran.                    as a subsidiary of Parsian Group (www.parsian.com).
                                                                    Both Parsian Group and Parsian High Voltage have
                                                                    addresses located in Tehran, Iran.

PARSIAN       Know                                                  http://www.parsian.com/F_Subsidiaries.html                                                                                                                      Yes         2625474 IRA 23.10.05
INTERNATIONAL   n                                                                                                                                                                                                                                       BLI 3.9.07
ESTABLISHMEN Iranian
T

PAXAN            Know Located in Tehran, Iran according to          Paxan Corporation Iran: Match. Company's website     Paxan: no hits                                                                                             Yes         4206037 IRA 23.10.05
CORPORATION        n    several sites, including paxanco.com        (www.paxanco.com), shows that it is located in       Paxan Co: no hits                                                                                                              BLI 3.9.07
                Iranian                                             Tehran, Iran.

PETROFAC INTL      PI   Petrofac has multiple location but the      www.petrofac.com shows locations in different        Hit on partial Match Petrofac                          Incorporated in Jersey, Operating in UAE. This      No          8 x accounts
                                                                                                                                                                                                                                                          NA
LTD - MATHURA           website did not list one in Iran. WC result countries in the Middle East but not in Iran         Pars PJS - Tehran, Iran                                is the project account for Petrofac International
PRO                     partial match, shown different name.                                                                                                                    Ltd operating from Al Khan / Sharjah, Al
                        When searched for Mathura Project came -                                                                                                                Khalidiyah Street, 5th Floor to 9th from 11th to
                        Indian Oil came up.                                                                                                                                     18th Floor, Owned by Petrofac International
                                                                                                                                                                                Limited, P.O.BOX 23467, SHARJAH, UAE,
                                                                                                                                                                                listed in London Stock Exchange

PETROFAC           N    PETROFAC RESOURCES INTL LTD is              Fujairah, UAE                                        Petrofac resources                                      Incorporated in Jersey, Operating in UAE.       No          13 x accounts
                                                                                                                                                                                                                                                       NA
RESOURCES               located in UAE                                                                                   international limited: no hits                          Parent company is PETROFAC LTD which is
INTL LTD                                                                                                                 Petrofac resources: no hits                             listed in London Stock Exchange
PISTON             N    Piston Trading LLC is a UAE company in                                                           Piston Trading: no hits                                 UAE based entity. A/C opened in the year        TBA         4247833 Accounts
TRADING LLC             Dubai. There is no indication that the      Piston Trading LLC: Negative, Dubai                                                                          2001. Partners hold Iranian passports and valid                       closed 2012
                        company maintains offices in Iran or has    Piston Trading LLC Iran: Negative, Dubai                                                                     residency residency visas available as of 2005.
                        Iranian ownership.                                                                                                                                       However, a note on the profile of the customer
                                                                                                                                                                                 which appears to be dated 2001 suggesting that
                                                                                                                                                                                 they may have been trading contemporaeusly
                                                                                                                                                                                 with parties in Iran. SAR raised in 2010.
                                                                                                                                                                                 Accounts closed by the Bank
PORT SAID          N    No indication of Iranian ownership or                                                             No Results
                                                                    http://investing.businessweek.com/research/stocks/private/snapshot.asp?privcapId=25032476                    Egyptian Joint stock company, Parent company No
                                                                                                                                                              http://investing.businessweek.com/research/stocks/private/snapshot.asp?privcapId=25032469NAhttp://investing.businessw
EAST POWER              presence. Entity is located in Egypt but                                                                                                                 incorporated in Malaysia (USAHA TEGAS SDN
S.A.E.                  does not appear to do Iranian business                                                                                                                   BHD)
                                                      Case 1:18-cv-11117-PAE Document 61-4 Filed 03/13/20 Page 10 of 11
PP               N    No exact match for company name PP            No exact match for company name PP Paraskevaides PP Paraskevaides & Partner:            Appear to the same entity as below JOANNOU No                 3118088 NA
PARASKEVAIDE          Paraskevaides & Partne. A & P                 & Partne. A & P Paraskevaides & Partners LLC is in Negative, Exact match: No            & PARASKEVAIDES (O/S) LTD . Entity
S & PARTNE            Paraskevaides & Partners LLC is in            Dubai United Arab Emirates.                        hits. A & P Paraskevaides            operating in UAE (as a branch) registered in
                      Dubai United Arab Emirates.                                                                      with country as category: No         United Kingdom engaged in construction
                                                                                                                       Hits otherwise over 2000 hits        industry owned by the PARASKEVAIDES family

SANAT CHIMIE     PI   There were no exact matches on the            Sanat Chimie Novin: Part Match. There is an       Sanat Chimie Novin: no hits                                                           Yes           2365642 IRA 23.10.05
NOVIN                 company name Sanat Chimie Novin.              agricultural company named Nader Sanat Chimie Co.                                                                                                             BLI 3.9.07
                      Companies Nader Sanat Chimie and              located in Tehran.
                      Novin Sazan Setareh Sanat are both            Sanat Chimie Novin Iran: Part Match. Novin Sazan
                      located in Tehran. Cannot determine           Setareh Sanat is a industrial products company
                      whether either of these partial matches are   located in Tehran.
                      associated with target.
SAUD BAHWAN      N    Several sites shows address in Oman           Saud Bahwan Automotive LLC shows company is in         Saud Bahwan Automotive           Parent company is SAUD BHAWAN GROUP, a No                     5 x accounts
                                                                                                                                                                                                                                    NA
AUTOMOTIVE                                                          Ruwi, Oman. Www.saudbahwangroup.com shows              LLC: No hits, Saud Bahwan:       major local industrial and trading conglomerate
LLC                                                                 company is in Oman as well.                            No Hits                          in the Sultanate of OMAN

SAUDI            N    Several sites shows address in Saudi          Saudi Guardian International Float Glass Ltd. or       Saudi Guardian International     Registered in Saudi Arabia. Group company is    No            2775522 NA
GUARDIAN INTL         Arabia, Locations listed in the company       GulfGuard is located in Al-Jubail, Saudi Arabia.       Float Glass Ltd: No hits,        GUARDIAN INDUSTRIES GROUP, USA
FLOAT GLASS           website does not show Iran.                   Guardian Global has two locations listed on the site   GulfGard: No hits, Guardian
CO LTD                                                              for Middle East: Saudi Arabia and UAE.                 Global hit on Headquarters for
                                                                                                                           Honouring the Martyrs of
                                                                                                                           Islamic World showing Iranian
                                                                                                                           non-profit organization

Saudi Polymers   N    Saudi Polymers is located and                 Saudi Polymers Company: Negative, Saudi Arabia         Saudi Polymers: no hits          Whislt we have been unable to locate a client  No             No        NA
Company               incorporated in Saudi Arabia, and has         Saudi Polymers Company Iran: Negative, Saudi                                            with this name, Publicly available information                relations
                      partners in Saudi Arabia and Texas.           Arabia.                                                                                 suggests that Saudi Polymers Company is a                     hip found
                      However, there is no indication that the                                                                                              limited liability company incorporated in the
                      company maintains offices in Iran or has                                                                                              Kingdom of Saudi Arabia and jointly owned by
                      Iranian ownership/partnership.                                                                                                        National Petrochemicals Company (Petrochem),
                                                                                                                                                            a joint stock company incorporated in the
                                                                                                                                                            Kingdom of Saudi Arabia, and Arabian Chevron
                                                                                                                                                            Phillips Petrochemical Company Limited, a
                                                                                                                                                            wholly-owned subsidiary of Chevron Phillips
                                                                                                                                                            Chemical Company LLC.

SEA SHELL        N    Several website listed the company in         Google shows company in UAE                            Sea Shell Marine                 Only 2 Documents found in Docman. No            TBA -         7062400
MARINE                UAE                                                                                                  Engineering: No hits, Sea        documents found in Filenet and eCDD.            however all      ,
ENGINEERING                                                                                                                Shel: 3 hits, negative.          Accounts Closed in 2005/06                      accounts      2460874
                                                                                                                                                                                                            closed in
                                                                                                                                                                                                            2005/06
SIEMENS AG       N    This is a German company that did some        Siemens is a German company showed that had            Siemens AG: 2 hits SIEMENS       Global listed conglomerate engaged in various   No            2225255
                      business in Iran.                             some business In Iran.                                 AG Indicial flag on financial    businesses
                                                                                                                           crime in Germany

SOUTH ISFAHAN    PI   Several sites show address in UAE             Show address in UAE                                    SOUTH ISFAHAN POWER                                                              Yes           2815427 IRA 31.10.06
POWER PLANTS                                                                                                               PLANTS FZCO: No hits,                                                                                  BLI 31.9.07
FZCO                                                                                                                       South Isfahan: No hits

SPANISH          N    Several sites show address in Egypt           Show address in Egypt.                                 SEGAS: 3 Hits, SEGAS             Entity had a Project Export Finance             No            No        NA
EGYPTIAN GAS                                                                                                               shows country USA, FP last       (Syndication deal) deal with the Bank. Entity                 relations
CO                                                                                                                         name SEGAS. SEGAYO last          operating out of Egypt ultimately owned by                    hip in
                                                                                                                           name as well in CANADA.          Union Fenosa SA and Eni SPA (both listed)                     UAE
                                                                                                                           REYES SEGASTUME as a                                                                           however,
                                                                                                                           last name in Guatemala.                                                                        PEF deal
                                                                                                                           Search Spanish Egyptian                                                                        booked
                                                                                                                           GAS: No hits                                                                                   in
                                                                                                                                                                                                                          London

SUEZ GULF        N    With different searches on Suez, Suez         Show address in Egypt.                                 15 hits on SUEZ. Gulf of         Egyption Joint stock company, operating at 8th No                       NA
POWER S.A.E.          Gulf show country as Egypt.                                                                          SUEz petroleum company -         Floor, Building 17, Pyramids Street Al Ahram
                                                                                                                           Egypt. Suez Oil company -        street, Roxy Area Heliopolis Cairo, 11511
                                                                                                                           Equpt, SUEZ oil processing       Egypt, part of the Tanjong PLC Group,
                                                                                                                           company - Egypt. Other           structured finance deal. Tanjong Plc ultimately
                                                                                                                           match are not close to the       owned by Annada Krishnan - Usaha Tegas Sdn
                                                                                                                           entity name we searched. No      Bhd
                                                                                                                           results for Suez gulf power
                                                                                                                           SAE
                                                        Case 1:18-cv-11117-PAE Document 61-4 Filed 03/13/20 Page 11 of 11
Supplying          PI   SAPCO address in Tehran Iran                Supplying Automotive Parts Co Iran: Match.         SAPCO: No hits                   Whilst we have unable to locate a client with this Yes   No        NA
Automotive Parts                                                                                                                                        name, publicly available information suggests            relations
Co.                                                                                                                                                     that Supplier of Automotive Parts Company                hip found
                                                                                                                                                        (SAPCO) was founded in 1993 and soon
                                                                                                                                                        became the pioneer in auto-parts industry.
                                                                                                                                                        SAPCO is a subsidiary of Iran Khodro
                                                                                                                                                        Company, the largest auto-manufacturer in Iran.
                                                                                                                                                        It is actively involved in design, engineering,
                                                                                                                                                        quality and planning aspects of auto-parts.



TAMWEEL            N    Tamweel is a Dubai real estate           Tamweel Iran: Negative                                Tamweel: No hits                 UAE based company owned by Dubai                  No     3516083 NA
                        development company with no indicated                                                                                           Government.
                        ties to Iran
TECH JOO LLC       PI   There were no results for the exact name "Tech Joo" Iran: Part Match. Tech Joo Co. Ltd is      Tech Joo: no hits                Head quartered in Iran. Communication in          Yes    4262352 IRA 23.10.05
                        Tech Joo LLC. However, Tech Joo Co. Ltd located in Tehran, Iran.                                                                relation to IRA marker evidenced.                                BLI 3.9.07
                        is located in Tehran, Iran.
UNILEVER IRAN      PI                                                                                                                                                                                     Yes    7161301 IRA 23.10.05
COMPANY PJSC                                                                                                                                                                                                             BLI 3.9.07


UNITED CEMENT      N    United Cement Company is in Bahrain       United Cement Iran: Negative, Bahrain and            United Cement: Negative; hits    Business dealings with Iraq and not Iran          No     3515117 NA
                        and United Cement Group is in             Kazakhstan                                           on United Cement Group Ltd
                        Kazakhstan; no indication that either                                                          in Isle of Man and United Gulf
                        company has offices or ownership in Iran.                                                      Cement Ltd in Jersey.

WADE ADAMS         N    Company is headquartered in Dubai; no           Wade Adams Contracting: Negative, Dubai        Wade Adams: Negative, hit is     UAE based contracting company. Registered in No          2080850 NA
CONTRACTING             indication that it maintains offices in Iran or Wade Adams Contracting Iran: Negative, Dubai   for Wade Adams Piling in         BVI.
                        has Iranian ownership                                                                          Zambia
WELL SERVICES Know                                                                                                                                      Part of Schumberger Group - US. All accounts Yes         4255178 IRA 23.10.05
OF IRAN         n                                                                                                                                       under Master 4255178 are closed or zero                          BLI 3.9.07
(SCHLUMBERGE Iranian                                                                                                                                    balance. No risk markers. Whilst there is a
R METHODS)                                                                                                                                              reference for Well Service of Iran, there is no
                                                                                                                                                        reason to conclude that the entity itself is
                                                                                                                                                        operating in Iran. Also see Sl No 56
                                                                                                                                                        I now has access to full CDD documentation of
                                                                                                                                                        this entity. According to the AOF (executed in
                                                                                                                                                        2003), entity has an address in Iran (No 33,
                                                                                                                                                        Daman Afshar Street, Vali Asr Avenue) although
                                                                                                                                                        entity is part of the Schlumberger Group. Whilst
                                                                                                                                                        the entity is ultimately owned by the
                                                                                                                                                        Schlumberger Group, it can be concluded that
                                                                                                                                                        this is an Iranian party, as the address /
                                                                                                                                                        operations was in Iran. However, it may be
                                                                                                                                                        noted that the entity was marked as IRA on 23
                                                                                                                                                        Oct 2005 and BLI (blocked) on 3 September
                                                                                                                                                        2007. All subsequent action has been with
                                                                                                                                                        approval from Martin etc.
